DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.

Response to Arguments
Applicant's arguments filed on 07/30/2021 have been fully considered but are moot in view of the new ground of rejection.
Regarding claim 14, the applicant argues Bontu does not disclose “generating signal quality comparison data based at least in part on the event configuration data, the first reference signal, and the second reference signal.”
In response to applicant argument, the examiner respectfully disagrees.
Bontu discloses the user equipment (UE) makes measurements of signal quality of signals received from a plurality of neighboring cells; the measurements are triggered based on network defined events. A list of such events is predefined in the standards, using reference signal received power (RSRP) and reference signal received quality (RSRQ) (see [0009]) 




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13, 22, 26 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Bontu et al. (US 2016/0254886 A1) hereinafter “Bontu” in view of Chen et al. (US 2015/0326335 A1) hereinafter “Chen”
As per claim 1, Bontu discloses a method for wireless communication by a user equipment, comprising: 
receiving event configuration data that specifies at least one permitted combination of reference signals of different types for generating a signal quality comparison (Bontu, [0009], the user equipment (UE) makes measurements of signal quality of signals received from a plurality of neighboring cells; the measurements are triggered based on network defined events. A list of such events is predefined in the standards, using reference signal received power (RSRP) and reference signal received quality (RSRQ)…) 
(Bontu, [0009], the user equipment (UE) makes measurements of signal quality of signals received from a plurality of neighboring cells…A list of such events is predefined in the standards, using reference signal received power (RSRP) and reference signal received quality (RSRQ).  For example, the following RSRP-based metric can be used to trigger a measurement report: Γ=(R1-R0)>η where R0 is the RSRP of the serving cell and Rl is the RSRP of the strongest interfering cell…Note that R0 refers to a first reference signal and R1 refers to a second reference signal)
Bontu does not explicitly disclose wherein the first reference signal type and the second reference signal type correspond to a permitted combination of the at least one permitted combination specified by the received event configuration data.
Chen discloses wherein the first reference signal type and the second reference signal type correspond to a permitted combination of the at least one permitted combination specified by the received event configuration data (Chen, [0102], receives a first reference signal configured for performing the base station measurement by the UE; [0103], receives one or more second reference signals configured for measurement by the UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chen related to wherein the first reference signal type and the second reference signal type correspond to a permitted combination of the at least one permitted combination specified by the received event configuration data and have modified the teaching of Bontu in order to improve spectral efficiency ([0006])
(Bontu, [0009], when the difference between R1 and R0 is below the threshold, η, the UE reports the RSRP measurements of R0 and ordered list of RSRPs of a predetermined number of neighbor cells to the serving cells…)
and transmitting a report to a base station that includes the signal quality comparison data (Bontu, [0009], The UE may also report RSRQs of the serving and neighbor cells, as specified in the serving cell’s measurement report configuration)

As per claim 5, Bontu in view of Chen disclose the method of claim 1, further comprising: processing the event configuration data to determine a margin for the first reference signal or the second reference signal, wherein the margin is a function of bandwidth, or sub-carrier spacing, or both, and wherein the generating of the signal quality comparison data is based at least in part on the margin (Bontu, [0035], Upon receiving the scaling parameter and UE threshold from the serving cell, a UE may start checking the metric for a specified event from the measured received signal quality--for example, RSRP or RSRQ--from the serving cell and interfering neighbor cells. A UE metric described below is computed by the UE based on the scaling parameter and measured signal qualities)

As per claim 13, Bontu in view of Chen disclose the method of claim 1, wherein receiving the event configuration data comprises: processing radio resource control (RRC) signaling, layer 1 (L1) signaling, layer 2 (L2) signaling, or any combination thereof, to obtain the event configuration data; or processing a synchronization signal block, or a control region, or a (Bontu, [0065], FIG. 8, when the network operator wants to enable inter-cell coordination, the serving cell will transmit the broadcast message or the UE-specific RRC message indicating the event identity. The event identity may define the UE metric to measure and the corresponding scaling parameter and UE threshold. In some embodiments, the events and corresponding metrics may be defined by applicable standards)

As per claim 22, Bontu discloses an apparatus for wireless communication by a user equipment, in a system comprising: 
a processor (FIG. 6, a processor 46)
memory in electronic communication with the processor (FIG. 6, a memory 30)
and instructions stored in the memory and operable, when executed by the processor ([0061], a processor 46 to execute software instructions of a plurality of software modules stored in the memory 30), to cause the apparatus to: 
receive event configuration data that specifies at least one permitted combination of reference signals of different types for generating a signal quality comparison ([0009], the user equipment (UE) makes measurements of signal quality of signals received from a plurality of neighboring cells; the measurements are triggered based on network defined events. A list of such events is predefined in the standards, using reference signal received power (RSRP) and reference signal received quality (RSRQ)…)
receive, in a first beam, a first reference signal of a first reference signal type and receive, in a second beam, a second reference signal of a second reference signal type different from the first reference signal type (Bontu, [0009], the user equipment (UE) makes measurements of signal quality of signals received from a plurality of neighboring cells…A list of such events is predefined in the standards, using reference signal received power (RSRP) and reference signal received quality (RSRQ))
Bontu does not explicitly disclose wherein the first reference signal type and the second reference signal type correspond to a permitted combination of the at least one permitted combination specified by the received event configuration data.
Chen discloses wherein the first reference signal type and the second reference signal type correspond to a permitted combination of the at least one permitted combination specified by the received event configuration data (Chen, [0102], receives a first reference signal configured for performing the base station measurement by the UE; [0103], receives one or more second reference signals configured for measurement by the UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chen related to wherein the first reference signal type and the second reference signal type correspond to a permitted combination of the at least one permitted combination specified by the received event configuration data and have modified the teaching of Bontu in order to improve spectral efficiency ([0006])
Bontu in view of Chen disclose generating signal quality comparison data based at least in part on the event configuration data, the first reference signal, and the second reference signal; and transmit a report to a base station that includes the signal quality comparison data (Bontu, [0009], when the difference between R1 and R0 is below the threshold, η, the UE reports the RSRP measurements of R0 and ordered list of RSRPs of a predetermined number of neighbor cells to the serving cells, … The UE may also report RSRQs of the serving and neighbor cells, as specified in the serving cell’s measurement report configuration)

As per claim 26, Bontu in view of Chen disclose the apparatus of claim 22, wherein the instructions are further executable by the processor to: process the event configuration data to determine a margin for the first reference signal or the second reference signal, wherein the margin is a function of bandwidth, or sub-carrier spacing, or both, and wherein the signal quality comparison data is generated based at least in part on the margin (Bontu, [0035], Upon receiving the scaling parameter and UE threshold from the serving cell, a UE may start checking the metric for a specified event from the measured received signal quality--for example, RSRP or RSRQ--from the serving cell and interfering neighbor cells. A UE metric described below is computed by the UE based on the scaling parameter and measured signal qualities)

As per claim 30, Bontu discloses an apparatus for wireless communication, comprising:
means for receiving event configuration data that specifies at least one permitted combination of reference signals of different types for generating a signal quality comparison (Bontu, [0009], the user equipment (UE) makes measurements of signal quality of signals received from a plurality of neighboring cells; the measurements are triggered based on network defined events. A list of such events is predefined in the standards, using reference signal received power (RSRP) and reference signal received quality (RSRQ)…)
means for receiving, in a first beam, a first reference signal of a first reference signal type and receiving, in a second beam, a second reference signal of a second reference signal type different from the first reference signal type (Bontu, [0009], the user equipment (UE) makes measurements of signal quality of signals received from a plurality of neighboring cells…A list of such events is predefined in the standards, using reference signal received power (RSRP) and reference signal received quality (RSRQ).  For example, the following RSRP-based metric can be used to trigger a measurement report: Γ=(R1-R0)>η where R0 is the RSRP of the serving cell and Rl is the RSRP of the strongest interfering cell…Note that R0 refers to a first reference signal and R1 refers to a second reference signal)
Bontu does not explicitly disclose wherein the first reference signal type and the second reference signal type correspond to a permitted combination of the at least one permitted combination specified by the received event configuration data.
Chen discloses wherein the first reference signal type and the second reference signal type correspond to a permitted combination of the at least one permitted combination specified by the received event configuration data (Chen, [0102], receives a first reference signal configured for performing the base station measurement by the UE; [0103], receives one or more second reference signals configured for measurement by the UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Chen related to wherein the first reference signal type and the second reference signal type correspond to a permitted combination of the at least one permitted combination specified by the received event configuration data and have modified the teaching of Bontu in order to improve spectral efficiency ([0006])
Bontu in view of Chen disclose means for generating signal quality comparison data based at least in part on the event configuration data, the first reference signal, and the second reference signal (Bontu, [0009], when the difference between R1 and R0 is below the threshold, η, the UE reports the RSRP measurements of R0 and ordered list of RSRPs of a predetermined number of neighbor cells to the serving cells, …); 
(Bontu, [0009], The UE may also report RSRQs of the serving and neighbor cells, as specified in the serving cell’s measurement report configuration.)

Claims 2-4, 6-12, 23-25 and 27-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Bontu in view of Chen and further in view of Kang (US 2014/0073329 A1) hereinafter “Kang”
As per claim 2, Bontu in view of Chen disclose the method of claim 1, they do not explicitly disclose further comprising: receiving a third reference signal; and deriving a combined signal quality level based at least in part on the first reference signal and the third reference signal, wherein generating the signal quality comparison data is based at least in part on the combined signal quality level. 
Kang discloses receiving a third reference signal; and deriving a combined signal quality level based at least in part on the first reference signal and the third reference signal, wherein generating the signal quality comparison data is based at least in part on the combined signal quality level (Kang, [0066] In step 1307, the terminal 1330 compares received signal strengths with respect to the serving beam, the active beam and the candidate beams. Thereafter, in step 1309, the terminal 1330 transmits a measurement report including a result of comparison of the received signal strengths to a management server 1310 through the serving base station 1321. In this case, information items included in the measurement report can be changed according to a specific embodiment. For example, the measurement report can include the received signal strengths with respect to the serving beam, the active beam, and the candidate beams)


As per claim 3, Bontu in view of Chen and Kang disclose the method of claim 2, wherein deriving the combined signal quality level further comprises at least one of: determining the combined signal quality level based at least in part on a function included in the event configuration data; or determining the combined signal quality level using a predetermined number of reference signals identified in the event configuration data; or determining the combined signal quality level using a reference signal that satisfies a threshold indicated in the event configuration data (Bontu, [0065], FIG. 8, a broadcast signal or an RRC signal is sent to the UE 16 from the base station 14a via the serving cell C1 that specifies a scaling parameter and a UE threshold for the defined event (S107)…The scaled sum of the metrics computed in S110 and S112 is compared to a predetermined threshold)
As per claim 4, Bontu in view of Chen disclose the method of claim 1, they do not explicitly disclose wherein generating the signal quality comparison data comprises: comparing a first signal quality level associated with at least the first reference signal with a second signal quality level associated with at least the second reference signal.
Kang discloses wherein generating the signal quality comparison data comprises: (Kang, [0066], In step 1307, the terminal 1330 compares received signal strengths with respect to the serving beam, the active beam and the candidate beams)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein generating the signal quality comparison data comprises: comparing a first signal quality level associated with at least the first reference signal with a second signal quality level associated with at least the second reference signal and have modified the teaching of Bontu and Chen in order to improve cell coverage ([0049]) 

As per claim 6, Bontu in view of Chen disclose the method of claim 1, they do not explicitly disclose wherein the first reference signal is transmitted by the base station and the second reference signal is transmitted by a second base station, and wherein transmitting the report is to trigger handover of the user equipment from the base station to the second base station.
Kang discloses wherein the first reference signal is transmitted by the base station and the second reference signal is transmitted by a second base station, and wherein transmitting the report is to trigger handover of the user equipment from the base station to the second base station (Kang [0065-0067], FIG. 13, In step 1303, the terminal 1330 receives the scanning beams of the serving base station 1321. In step 1305, the terminal 1330 receives the scanning beams of a target base station 1322. In this case, a beam used for communication among the scanning beams of the serving base station 1321 is called a serving beam. The scanning beams of the target base station 1322 are called candidate beams. In step 1309, the terminal 1330 transmits a measurement report including a result of comparison of the received signal strengths to a management server 1310 through the serving base station 1321. The measurement report can include a result of determination of whether to perform a handover based on the result of comparison between the received signal strengths. In step 1313, the terminal 1330 performs a handover from the serving base station 1321 to the target base station 1322)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the first reference signal is transmitted by the base station and the second reference signal is transmitted by a second base station, and wherein transmitting the report is to trigger handover of the user equipment from the base station to the second base station and have modified the teaching of Bontu and Chen in order to improve performance of cell coverage ([0049]) 

As per claim 7, Bontu in view of Chen disclose the method of claim 1, they do not explicitly disclose wherein the first reference signal is associated with a first beam and the second reference signal is associated with a second beam, and wherein transmitting the report is to trigger beam switch of the user equipment from the first beam to the second beam.
Kang discloses wherein the first reference signal is associated with a first beam and the second reference signal is associated with a second beam (Kang, [0065], In step 1303, the terminal 1330 receives the scanning beams of the serving base station 1321. In step 1305, the terminal 1330 receives the scanning beams of a target base station 1322. In this case, a beam used for communication among the scanning beams of the serving base station 1321 is called a serving beam. The scanning beams of the target base station 1322 are called candidate beams) and wherein transmitting the report is to trigger beam switch of the user equipment from the first beam to the second beam (Kang, [0076], the terminal performs a handover to a target beam)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the first reference signal is associated with a first beam and the second reference signal is associated with a second beam, and wherein transmitting the report is to trigger beam switch of the user equipment from the first beam to the second beam and have modified the teaching of Bontu and Chen in order to improve cell coverage ([0049]) 

As per claim 8, Bontu in view of Chen and Kang disclose the method of claim 7, wherein the first beam is transmitted by the base station and the second beam is transmitted by a second base station (Kang [0065], FIG. 13, In step 1303, the terminal 1330 receives the scanning beams of the serving base station 1321. In step 1305, the terminal 1330 receives the scanning beams of a target base station 1322. In this case, a beam used for communication among the scanning beams of the serving base station 1321 is called a serving beam. The scanning beams of the target base station 1322 are called candidate beams)

As per claim 9, Bontu in view of Chen disclose the method of claim 1, they do not explicitly disclose wherein the first reference signal, the second reference signal, or both, are a cell-specific reference signal or a user equipment-specific reference signal.
Kang discloses wherein the first reference signal, the second reference signal, or both, are (Kang, [0039], The scanning refers to a procedure of measuring a signal strength, a signal quality or the like with respect to a beamformed reference signal transmitted by a base station. The reference signal can be referred to as a preamble or a pilot; [0003], Beamforming is a technique for increasing a signal reception strength for a specific receiver by giving directivity to a beam using multi-antennas)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the first reference signal, the second reference signal, or both, are a cell-specific reference signal or a user equipment-specific reference signal and have modified the teaching of Bontu and Chen in order to improve cell coverage ([0049]) 

As per claim 10, Bontu in view of Chen disclose the method of claim 1, they do not explicitly disclose wherein the report comprises an identifier of at least the first reference signal and a signal quality level of at least the first reference signal, wherein the identifier includes a beam identifier, or a system frame number, or a subframe index, or a symbol index. 
Kang discloses wherein the report comprises an identifier of at least the first reference signal and a signal quality level of at least the first reference signal, wherein the identifier includes a beam identifier, or a system frame number, or a subframe index, or a symbol index (Kang, [0065], In this case, each of the scanning beams provides a base station identifier and a beam identifier; See also [0066], FIG. 13, For example, the measurement report can include the received signal strengths with respect to the serving beam, the active beam, and the candidate beams)


As per claim 11, Bontu in view of Chen disclose the method of claim 1, they do not explicitly disclose wherein the signal quality comparison is a relative signal quality comparison or an absolute signal quality comparison.
Kang discloses wherein the signal quality comparison is a relative signal quality comparison or an absolute signal quality comparison (Kang, [0066], FIG. 13, a measurement report including a result of comparison of the received signal strengths to a management server 1310 through the serving base station 1321)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the signal quality comparison is a relative signal quality comparison or an absolute signal quality comparison and have modified the teaching of Bontu and Chen in order to improve cell coverage ([0049]) 

As per claim 12, Bontu in view of Chen disclose the method of claim 1, they do not explicitly disclose wherein the event configuration data includes a list of permitted combinations of reference signal types.
Kang discloses wherein the event configuration data includes a list of permitted (Kang, [0068], FIG. 13, For example, the information necessary for beam scanning can include at least one of a point in time for beam scanning (for example, period and frame number), a location of resources in which the scanning beam is transmitted, the number of the types of scanning beams, the number of beams, and a list of scanning beam identifiers)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the event configuration data includes a list of permitted combinations of reference signal types and have modified the teaching of Bontu and Chen in order to improve cell coverage ([0049]) 

As per claim 23, Bontu in view of Chen disclose the apparatus of claim 22, they do not explicitly disclose wherein the instructions are further executable by the processor to: receive a third reference signal; and derive a combined signal quality level based at least in part on the first reference signal and the third reference signal, wherein the signal quality comparison data is generated based at least in part on the combined signal quality level. 
Kang discloses wherein the instructions are further executable by the processor to: receive a third reference signal; and derive a combined signal quality level based at least in part on the first reference signal and the third reference signal, wherein the signal quality comparison data is generated based at least in part on the combined signal quality level (Kang, [0066] In step 1307, the terminal 1330 compares received signal strengths with respect to the serving beam, the active beam and the candidate beams. Thereafter, in step 1309, the terminal 1330 transmits a measurement report including a result of comparison of the received signal strengths to a management server 1310 through the serving base station 1321. In this case, information items included in the measurement report can be changed according to a specific embodiment. For example, the measurement report can include the received signal strengths with respect to the serving beam, the active beam, and the candidate beams)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to receive a third reference signal and derive a combined signal quality level based at least in part on the first reference signal and the third reference signal, wherein generating the signal quality comparison data is based at least in part on the combined signal quality level and have modified the teaching of Bontu and Chen in order to improve cell coverage ([0049]) 

As per claim 24, Bontu in view of Chen and Kang disclose the apparatus of claim 23, wherein the instructions to derive the combined signal quality level are executable by the processor to: determine the combined signal quality level based at least in part on a function included in the event configuration data; or determine the combined signal quality level using a predetermined number of reference signals identified in the event configuration data; or determine the combined signal quality level using a reference signal that satisfies a threshold indicated in the event configuration data (Bontu, [0065], FIG. 8, a broadcast signal or an RRC signal is sent to the UE 16 from the base station 14a via the serving cell C1 that specifies a scaling parameter and a UE threshold for the defined event (S107)…The scaled sum of the metrics computed in S110 and S112 is compared to a predetermined threshold)

As per claim 25, Bontu in view of Chen disclose the apparatus of claim 22, they do not explicitly disclose wherein the instructions to generate the signal quality comparison data are 
Kang discloses wherein the instructions to generate the signal quality comparison data are executable by the processor to: compare a first signal quality level associated with at least the first reference signal with a second signal quality level associated with at least the second reference signal (Kang, [0066], In step 1307, the terminal 1330 compares received signal strengths with respect to the serving beam, the active beam and the candidate beams)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the instructions to generate the signal quality comparison data are executable by the processor to: compare a first signal quality level associated with at least the first reference signal with a second signal quality level associated with at least the second reference signal and have modified the teaching of Bontu and Chen in order to improve cell coverage ([0049]) 

As per claim 27, Bontu in view of Chen disclose the apparatus of claim 22, they do not explicitly disclose wherein the first reference signal is transmitted by the base station and the second reference signal is transmitted by a second base station, and wherein the report is to trigger handover of the user equipment from the base station to the second base station.
Kang discloses wherein the first reference signal is transmitted by the base station and the second reference signal is transmitted by a second base station, and wherein the report is to trigger handover of the user equipment from the base station to the second base station (Kang [0065-0067], FIG. 13, In step 1303, the terminal 1330 receives the scanning beams of the serving base station 1321. In step 1305, the terminal 1330 receives the scanning beams of a target base station 1322. In this case, a beam used for communication among the scanning beams of the serving base station 1321 is called a serving beam. The scanning beams of the target base station 1322 are called candidate beams. In step 1309, the terminal 1330 transmits a measurement report including a result of comparison of the received signal strengths to a management server 1310 through the serving base station 1321. The measurement report can include a result of determination of whether to perform a handover based on the result of comparison between the received signal strengths. In step 1313, the terminal 1330 performs a handover from the serving base station 1321 to the target base station 1322)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the first reference signal is transmitted by the base station and the second reference signal is transmitted by a second base station, and wherein the report is to trigger handover of the user equipment from the base station to the second base station and have modified the teaching of Bontu and Chen in order to improve cell coverage ([0049]) 

As per claim 28, Bontu in view of Chen disclose the apparatus of claim 22, they do not explicitly disclose wherein the first reference signal is associated with a first beam and the second reference signal is associated with a second beam, and wherein the report is to trigger beam switch of the user equipment from the first beam to the second beam.
Kang discloses wherein the first reference signal is associated with a first beam and the second reference signal is associated with a second beam (Kang, [0065], In step 1303, the terminal 1330 receives the scanning beams of the serving base station 1321. In step 1305, the terminal 1330 receives the scanning beams of a target base station 1322. In this case, a beam used for communication among the scanning beams of the serving base station 1321 is called a serving beam. The scanning beams of the target base station 1322 are called candidate beams), and wherein the report is to trigger beam switch of the user equipment from the first beam to the second beam (Kang, [0076], the terminal performs a handover to a target beam)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the first reference signal is associated with a first beam and the second reference signal is associated with a second beam, and wherein the report is to trigger beam switch of the user equipment from the first beam to the second beam and have modified the teaching of Bontu and Chen in order to improve cell coverage ([0049]) 

As per claim 29, Bontu in view of Chen disclose the apparatus of claim 22, they do not explicitly disclose wherein the report comprises an identifier of at least the first reference signal and a signal quality level of at least the first reference signal, and wherein the identifier includes a beam identifier, or a system frame number, or a subframe index, or a symbol index.
Kang discloses wherein the report comprises an identifier of at least the first reference signal and a signal quality level of at least the first reference signal, and wherein the identifier includes a beam identifier, or a system frame number, or a subframe index, or a symbol index (Kang, [0065], In this case, each of the scanning beams provides a base station identifier and a beam identifier; See also [0066], FIG. 13, For example, the measurement report can include the received signal strengths with respect to the serving beam, the active beam, and the candidate beams)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the report comprises an identifier of at least the first reference signal and a signal quality level of at least the first reference signal, wherein the identifier includes a beam identifier, or a system frame number, or a subframe index, or a symbol index and have modified the teaching of Bontu and Chen in order to improve cell coverage ([0049]) 

Claims 17-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Bontu in view of Kang (US 2014/0073329 A1) hereinafter “Kang”
As per claim 17, Bontu discloses the method of claim 14, Bontu does not explicitly disclose wherein the report comprises an identifier of at least a first reference signal and a signal quality level of at least the first reference signal, wherein the identifier includes a beam identifier, or a system frame number, or a subframe index, or a symbol index.
Kang discloses wherein the report comprises an identifier of at least a first reference signal and a signal quality level of at least the first reference signal, wherein the identifier includes a beam identifier, or a system frame number, or a subframe index, or a symbol index (Kang, [0065], In this case, each of the scanning beams provides a base station identifier and a beam identifier; See also [0066], FIG. 13, For example, the measurement report can include the received signal strengths with respect to the serving beam, the active beam, and the candidate beams)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the report comprises an identifier of at 

As per claim 18, Bontu discloses the method of claim 14, Bontu does not explicitly disclose wherein the signal quality comparison data is a comparison of a first signal quality level of a first reference signal transmitted by the base station relative to a second signal quality level of a second reference signal transmitted by a second base station, and wherein the method further comprises: triggering a handover of the user equipment from the base station to the second base station based at least in part on the report.
Kang discloses wherein the signal quality comparison data is a comparison of a first signal quality level of a first reference signal transmitted by the base station relative to a second signal quality level of a second reference signal transmitted by a second base station, and wherein the method further comprises: triggering a handover of the user equipment from the base station to the second base station based at least in part on the report (Kang [0065-0067], FIG. 13, In step 1303, the terminal 1330 receives the scanning beams of the serving base station 1321. In step 1305, the terminal 1330 receives the scanning beams of a target base station 1322. In this case, a beam used for communication among the scanning beams of the serving base station 1321 is called a serving beam. The scanning beams of the target base station 1322 are called candidate beams. In step 1309, the terminal 1330 transmits a measurement report including a result of comparison of the received signal strengths to a management server 1310 through the serving base station 1321. The measurement report can include a result of determination of whether to perform a handover based on the result of comparison between the received signal strengths. In step 1313, the terminal 1330 performs a handover from the serving base station 1321 to the target base station 1322)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the signal quality comparison data is a comparison of a first signal quality level of a first reference signal transmitted by the base station relative to a second signal quality level of a second reference signal transmitted by a second base station, and wherein the method further comprises: triggering a handover of the user equipment from the base station to the second base station based at least in part on the report and have modified the teaching of Bontu in order to improve cell coverage ([0049]) 

As per claim 19, Bontu discloses the method of claim 14, Bontu does not explicitly disclose wherein the signal quality comparison data is a comparison of a first signal quality level of a first beam relative to a second signal quality level of a second beam, and wherein the method further comprises: triggering a beam switch of the user equipment from the first beam to the second beam.
Kang discloses wherein the signal quality comparison data is a comparison of a first signal quality level of a first beam relative to a second signal quality level of a second beam (Kang, [0065], In step 1303, the terminal 1330 receives the scanning beams of the serving base station 1321. In step 1305, the terminal 1330 receives the scanning beams of a target base station 1322. In this case, a beam used for communication among the scanning beams of the serving base station 1321 is called a serving beam. The scanning beams of the target base station 1322 are called candidate beams), and wherein the method further comprises: (Kang, [0076], the terminal performs a handover to a target beam)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to wherein the signal quality comparison data is a comparison of a first signal quality level of a first beam relative to a second signal quality level of a second beam, and wherein the method further comprises: triggering a beam switch of the user equipment from the first beam to the second beam and have modified the teaching of Bontu in order to improve cell coverage ([0049]) 

As per claim 20, Bontu in view of Kang disclose the method of claim 19, wherein the first beam is transmitted by the base station and the second beam is transmitted by a second base station (Kang [0065], FIG. 13, In step 1303, the terminal 1330 receives the scanning beams of the serving base station 1321. In step 1305, the terminal 1330 receives the scanning beams of a target base station 1322. In this case, a beam used for communication among the scanning beams of the serving base station 1321 is called a serving beam. The scanning beams of the target base station 1322 are called candidate beams)

As per claim 21, Bontu discloses the method of claim 14, Bontu does not explicitly disclose further comprising: identifying a neighboring base station and signal quality comparison data of the neighboring base station based at least in part on the report.
Kang discloses further comprising: identifying a neighboring base station and signal quality comparison data of the neighboring base station based at least in part on the report (Kang, [0066], the measurement report can include a result of comparison between the received signal strengths with respect to the serving beam, the active beam, and the candidate beams. As still another example, the measurement report can include a result of determination of whether to perform a handover based on the result of comparison between the received signal strengths)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to take the teaching of Kang related to identify a neighboring base station and signal quality comparison data of the neighboring base station based at least in part on the report and have modified the teaching of Bontu in order to improve cell coverage ([0049]) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Bontu et al. (US 2016/0254886 A1) hereinafter “Bontu”
As per claim 14, Bontu discloses a method for wireless communication by a base station, comprising: 
selecting event configuration data that specifies at least one permitted combination of reference signals including at least two different types of reference signals for a signal quality (Bontu, [0009], the user equipment (UE) makes measurements of signal quality of signals received from a plurality of neighboring cells; the measurements are triggered based on network defined events. A list of such events is predefined in the standards, using reference signal received power (RSRP) and reference signal received quality (RSRQ)…Note that, RSRP and RSRQ are two different types of reference signals)
transmitting the event configuration data to a user equipment (Bontu, [0009], the user equipment (UE) makes measurements of signal quality of signals received from a plurality of neighboring cells…)
and receiving a report from the user equipment that includes signal quality comparison data, wherein the signal quality comparison data is based at least in part on the event configuration data and different types of reference signals (Bontu, [0009], the UE reports the RSRP measurements of R0 and ordered list of RSRPs of a predetermined number of neighbor cells to the serving cells, … The UE may also report RSRQs of the serving and neighbor cells, as specified in the serving cell’s measurement report configuration.)

As per claim 15, Bontu discloses the method of claim 14, further comprising: transmitting a reference signal to the user equipment (Bontu, [0009], the user equipment (UE) makes measurements of signal quality of signals received from a plurality of neighboring cells…)

As per claim 16, Bontu discloses the method of claim 14, wherein selecting the event configuration data comprises: determining a margin for the user equipment to use for a first type of reference signal in a particular reference signal combination, wherein the margin is a function (Bontu, [0035], Upon receiving the scaling parameter and UE threshold from the serving cell, a UE may start checking the metric for a specified event from the measured received signal quality--for example, RSRP or RSRQ--from the serving cell and interfering neighbor cells. A UE metric described below is computed by the UE based on the scaling parameter and measured signal qualities) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571)270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER CHEN/Primary Examiner, Art Unit 2462